DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Botker (Fig. 2).
Regarding claim 18, Botker (Fig. 2) discloses an amplifier circuit comprising a sensor (Q1, Q2), a tail transistor (23), a control circuit (22) configured to generate a control signal (Islew) which is applied to the control terminal (the terminal receiving the Islew signal) of the tail transistor (23) upon voltage at the first (the node between the elements R2 and Q2) and second (the node between the elements R1 and Q1) nodes, and a differential current integrator (16, 18) comprising a first input terminal (- input terminal of 16) coupled to the second node (collector terminal of Q1) and a second input terminal (+ input terminal of 16) coupled to the first node (collector terminal of Q2).
Regarding claim 26, wherein a magnitude of each of the first (the current going through the resistor R2) and second (the current going through the resistor R1) bias currents is proportional to absolute temperature.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Botker (Fig. 2).
Regarding claim 19,  first transistor (Q2) having a collector (collector of Q2) coupled to the first node (the node between the elements R2 and Q2) and an emitter (emitter terminal of Q2) coupled to the third node (the node between the emitter terminal of transistor Q1 and the emitter terminal of transistor Q2) and a base (base terminal of Q2), and a second transistor (Q1) having a collector (collector of Q1) coupled to the second node (the node between the elements R1 and Q1) and an emitter (emitter terminal of Q1) coupled to the third node (the node between the emitter terminal of transistor Q1 and the emitter terminal of transistor Q2) and a base (base terminal of Q1) coupled to the base (base terminal of transistor Q2) of the first transistor (Q2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as FETs in place of the bipolar transistors in the circuit of the Botker (Fig. 2) because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the bipolar transistors with the FETs and this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).
Regarding claims 20 and 21, the limitations recited in the claims are intended use of the invention.
Regarding claim 22, wherein the first (the current going through the resistor R2) and second (the current going through the resistor R1) bias currents are equal.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-17 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2717